DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-15, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100302750 A1 (Chen; Hung-Kun et al.)


    PNG
    media_image1.png
    815
    442
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    743
    477
    media_image2.png
    Greyscale

Per claims 1 and 10-11, Chen teaches an array substrate, wherein, the array substrate [100] comprises: a substrate body [100] comprising a plurality of display units [120,220] and a cutting area located between the plurality of display units [110,210]; a first test line disposed in the cutting area [500]; a second test line disposed in the cutting area [600], the second test line is disposed across the first test line [see overlap near 520], and the second test line and the first test line are insulated from each other [see paragraph 0025, “The static charges may be discharged when reaching a certain level and may damage the protective layer and the insulation layer between of the end line portion 520 and the second transmission line 600 to short-circuit ”; and a cutting line disposed in the cutting area [400], and the first test line and/or the second test line comprises a bending segment disposed across the cutting line [see 520 and 530, the bending segment includes the portion of 500 at the bend up to the line 400].  
Per claims 2 and 12, Chen teaches the array substrate according to claim 1, wherein the array substrate further comprises a first overline portion located at an intersection of the first test line and the second test line, and the first overline portion is located on the cutting line [the section 520 which overlaps 600, like applicant overline 150].  
Per claims 3 and 13, Chen teaches the array substrate according to claim 2, wherein the first test line comprises a body segment [520], a connecting segment [vertical segment of 500], and a bending segment [corner portion at top of 500], and the connecting segment connects with the bending segment and the body segment [see figure above], and the body segment is disposed across the second test line [see figure above].  
Per claims 4 and 14, Chen teaches the array substrate according to claim 3, wherein the bending segment is located on one side of the first overline portion [on the left side when viewing figure 4B].  
Per claims 5 and 15, Chen teaches the array substrate according to claim 3, wherein the bending portion comprises a first bending segment [top corner of 500] and a second bending segment [bottom corner of 500] located on opposite sides of the first overline portion respectively [the overline is only the area where 500 and 600 overlap], and the first bending segment and the second bending segment are disposed across the cutting line respectively [see figure 4B, the top bend is on the top side and the bottom bend is on the bottom side of the cut 400 or “disposed across the cutting line respectively”].  
[90 degrees are used].  
Per claim 20, Chen teaches the display panel according to claim 11, wherein a plurality of the display units are arranged in an array, and a gap between the plurality of display units forms the cutting area [see figure 4B].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100302750 A1 (Chen; Hung-Kun et al.) in view of CN101308267 (Huang).

    PNG
    media_image3.png
    738
    645
    media_image3.png
    Greyscale

Per claims 6 and 16, Chen teaches the array substrate according to claim 1.  Chen lack the array substrate comprises a third test line disposed in the cutting area and disposed across the first test line, and the third test line and the first test line are insulated from each other.  However, Chen teaches three test lines 42 for use with multiple displays.  Placing the test such that they are insulated from each other is common knowledge of avoid shorting.  Using additional teaches lines allow for increase display regions on a bulk substrate.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Huang with Chen.
Per claims 7 and 17, Chen in view of Huang teaches the array substrate according to claim 6, wherein the array substrate further comprises a second overline portion located at an intersection of the first test line and the third test line, and the second overline portion is located on the cutting line [creating a second overline would be inherent to the combination in order to properly feed the test lines to the display regions]. 

Allowable Subject Matter
s 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teaches, in combination with the limitations above, wherein the bending segment further comprises a third bending segment located on a side of the third test line away from the second test line, and the third bending segment is disposed across the cutting line.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871